Per Curiam.
The case of an appeal is very different from that of a writ of error. In the former the whole cause is removed out of the court below entirely, and it is as if no proceedings had there taken place. The witness must be rejected.
There was a count for an assault and battery, to which the prisoner’s counsel objected that an indictment for a simple assault and battery on a slave would not lie, inasmuch as a slave is a mere chattel. The Court appeared to incline to that opinion, but avoided deciding the point. They thought, in the present case, as the Negro claimed his freedom and had been many years in possession of it, the indictment will lie.